El Juez Asociado Señor Franoo Soto,
emitió la opinión del tribunal.
El acusado fue declarado culpable de un delito de por-tar armas prohibidas y la corte inferior le impuso la pena de sesenta días de cárcel.
No se lia elevado una exposición del caso ni pliego de excepciones, y la única cuestión planteada en este recurso por el apelante se refiere a la insuficiencia de la acusación, que en lo pertinente dice:
“Que en abril 20, 1924, y como a las 9: 30 p. m. y en Hato Rey, de Río Piedras, del Distrito Judicial de San Juan, Segundo Distrito, el acusado Antonio Paniagua, allí y entonces, ilegal, maliciosa y vo-luntariamente y con fines de ofensa y defensa portaba sobre su persona un revólver calibre 38, cargado con seis cápsulas, arma cons-truida exclusivamente para fines de ofensa y defensa, en momentos en que se encontraba en un meeting político en el que el acusado iba a tomar parte como orador, habiendo allí un gran número de perso-nas con el fin indicado, violando de este modo lo que dispone la sec-ción 4 de la Ley Prohibiendo Portar Armas, aprobada en Io. de julio, 1905.”
Sostiene el apelante que según la ley prohibiendo portar armas, aprobada en marzo 9, 1905, ■ según fue enmendada en marzo 12, 1908 (Comp. 1911, p. 992), estableciendo la distinción de cuándo es legal o ilegal el registro de personas por agentes del gobierno con el objeto de confiscar armas de fuego o de otra clase especificada en la ley, la denuncia en este caso debía contener los motivos que tuvo el denunciante para registrar y arrestar al acusado.
La contención del apelante se resuelve por el caso de El Pueblo v. Rosenstadt & Waller, Inc., 28 D.P.R. 953, y casos en él citados, diciéndose lo que sigue:
*107“Cuando se incorpora una excepción en un estatuto penal de tal modo que forme parte de la definición del delito, tal excepción debe ser negada en cualquier acusación que se formule de acuerdo con dicho estatuto. El Pueblo v. Cortés, 24 D.P.R. 208. Si por el con-trario se define primero el delito y éste contiene una excepción que luego se enumera, el beneficio de la excepción debe presentarse como defensa. U. S. v. Cook, 17 Wall 168; El Pueblo v. Cortés, supra, 16 C. J. 353; Nesbit v. State, 54 Pac. 326, 328; Rider v. Lakewood Market Co., 88 A. 194, 196.
“Un mero examen del estatuto demuestra que el caso de un simple aprendizaje no es parte de la definición del delito, sino una clara excepción del mismo prescrita, separadamente en una cláusula independiente. El no ser un aprendiz no forma parte de la defini-ción.”
El artículo l9 de la ley prohibiendo portar armas (Leyes de 1905, p. 23, Comp. 1911, p. 992), especifica las armas que se consideran prohibidas y la forma en que se entiende co-metido el delito. El artículo 6 .de dicha ley (see. 5995 y si-guientes, Compilación de 1911), cuando declara el caso de ser ilegal el registro es una excepción que se” prescribe in-dependientemente de la definición del delito y no es mate-ria para ser negada en la acusación y sí de defensa para ser alegada y probada por el acusado.

La sentencia debe ser confirmada.